Citation Nr: 1723718	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-33 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

4.  Entitlement to a disability rating in excess of 10 percent for posttraumatic arthritis of the right knee.

5.  Entitlement to a disability rating in excess of 20 percent for residuals of right knee lateral meniscectomy.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Christopher Loiacono, agent


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

Further, the Veteran initially requested the opportunity to testify during a travel board hearing.  See VA Form 9, dated December 2012 and March 2014.  Said hearing was scheduled for March 2015.  However, the Veteran's representative submitted written statements in February and March 2015 indicating that the Veteran wished to withdraw his hearing request.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities, was raised by the record in an April 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Veteran's psychiatric, right knee, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with type II diabetes mellitus and coronary artery disease.  

2.  The Veteran was not exposed to herbicide agents during military service.  

3.  The evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's diabetes mellitus and coronary artery disease were incurred in or are otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a February 2012 letter, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  A subsequent January 2014 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to service connection.  At no time has the Veteran alleged that notice in this case was less than adequate.   

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service, Social Security Administration (SSA), and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  In this regard, the Board acknowledges that the Veteran has not undergone VA examination in connection with these claims.  However, the Board finds that there is insufficient evidence of a link to service as to justify the need for examinations at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, these matters were remanded by the Board in January 2016.  At that time and in pertinent part, the RO was instructed to conduct certain development to confirm the Veteran's contended in-service exposure to herbicide agents, after which the claims were to be readjudicated and a Supplemental Statement of the Case (SSOC) issued.  
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the RO contacted the Veteran in August 2016 to request additional information on his alleged in-service exposure to herbicide agents.  Upon the Veteran's failure to respond, the evidence of record was submitted to a military records specialist for further inspection.  In February 2017, the specialist asserted that no conclusive evidence of in-service exposure was found in the claims file.  As such, the claims were readjudicated in a March 2017 SSOC.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  The Board will thus review the merits of the Veteran's claims.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for diabetes mellitus and coronary artery disease.  As these claims require similar legal analyses, they will be addressed in conjunction with one another.  

Here, the Veteran posits that the claimed disabilities are causally related to his in-service exposure to herbicide agents.  Per VA regulations, if a veteran was exposed to herbicide agents during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. 
§ 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016).  Both type II diabetes and coronary artery disease are among those diseases presumptively linked to herbicide exposure, and the record clearly establishes that the Veteran has been diagnosed with these disabilities.  See generally VA treatment records.  

However, the record is against a finding that the Veteran was exposed to herbicide agents during military service.  There is no evidence of record, nor has the Veteran suggested, that he served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 C.F.R. §§3.307(a)(6)(iii)-(iv) (2016); see Personnel Information Exchange System (PIES) response dated March 2012.  

Instead, the Veteran has reported that he was exposed to herbicide agents during foreign service in Okinawa, Japan, from approximately April 1973 to June 1973.  

Again, the evidence is against such a finding.  Although the record confirms the Veteran's presence in Japan from approximately January to November 1973, there is no evidence to support his contention that he was exposed to herbicide agents during this time.  See Record of Service, received May 2012; see generally service treatment records (STRs).  Notably, the Veteran's STRs are silent for reports or treatment of such exposure.  Further, the Veteran's service records indicate that he served as a vehicle repairman during his assignment in Japan, which is not a position typically associated with the handling of, or exposure to, herbicide agents.

In making this determination, the Board notes that in August 2016, VA solicited further details regarding the alleged in-service exposure in an effort to corroborate the Veteran's testimony.  However, the Veteran did not respond, such that the matter was forwarded to a military records specialist for further review.  In February 2017, the specialist issued a memorandum indicating that the conclusive evidence of record confirms only the Veteran's service in Okinawa.  However, "a review of the locations of tactical herbicide use and storage . . . indicates that the evidence does not document exposure."  See Memorandum for the Record, dated February 2017.  As such, the matter was not forwarded to the Joint Services Records Research Center (JSRRC) due to the lack of credible supporting evidence.  Instead, VA found that there was "no conclusive proof that the [V]eteran was exposed to Agent Orange."  Id.  

To that end, the Board acknowledges that a veteran is competent to report that which he perceives through the use of his senses, including perceived exposure to herbicide agents.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board is unable to assert such exposure based upon the Veteran's lay testimony alone, and is instead compelled by the total absence of corroborating evidence in the record.  As such, the Board cannot conclude that the Veteran was exposed to herbicide agents during military service, such that presumptive service connection as due to herbicide exposure does not attach with regard to these claims.

Nonetheless, the Veteran is not precluded from establishing entitlement to service connection on a direct basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (holding that regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Here, the Veteran is unable to establish a direct causal link between the claimed disabilities and his military service.  As set forth above, the record provides competent evidence of the claimed disabilities, but does not indicate that the Veteran was exposed to herbicide agents during military service.  There is no additional evidence of record to indicate the requisite in-service injury or event, to include reports of, or treatment for, diabetes mellitus or coronary artery disease during service.  See general STRs.  

As such, further analysis into a possible in-service nexus is hereby rendered moot.  Instead, the Board briefly notes only the absence of a positive nexus opinion from the record.  Although a VA examination has not been provided with regard to either of these claims, the evidence does not sufficiently speak to such a link as to justify the need for examinations at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon, 20 Vet. App. at 83.  

Finally, the Board notes that presumptive service connection is also available for certain diseases that come to manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 C.F.R. § 3.307(a)(3), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although diabetes mellitus qualifies as one such disease, the earliest mention of this disability in VA treatment records dates to 2009, approximately 35 years after the Veteran's exit from service.  Accordingly, presumptive service connection is not available based upon the chronicity of the Veteran's diabetes.

Thus in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's claimed disabilities and military service, to include as due to contended herbicide exposure.  As such, the Veteran's claims for entitlement to service connection for diabetes mellitus and coronary artery disease are hereby denied.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for coronary artery disease is denied.  


REMAND

The Board now turns to the Veteran's four remaining claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to their adjudication.

Psychiatric Claim

At the outset, the Board notes that the Veteran has not undergone VA psychiatric examination to date.  Generally, a VA medical examination is required for a service connection claim when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); see also McLendon, 20 Vet. App. at 83.  

The Board finds that an examination is warranted at this time.  Here, the record indicates that the Veteran has been diagnosed with multiple psychiatric disabilities throughout the pendency of this appeal, including PTSD and adjustment disorder.  See generally VA treatment records.  The claims file further contains evidence of a possible causal link to service, to include a June 2015 VA treatment letter indicating that "[r]eported traumatic events that are likely contributing to his symptoms are 
1) combat exposure and 2) witnessing another soldier commit suicide while he was in active duty."  However, this evidence is insufficient upon which to grant the Veteran's claim, as it is unclear whether the asserted PTSD diagnosis was made in accordance with 38 C.F.R. § 4.125(a), and whether the Veteran's military experience has an etiological relationship to his psychiatric disability or simply stands as a factor contributing to its current severity.  A VA examination serves to clarify these points.

Said remand also affords further opportunity for the Veteran to provide evidence in support of his claim.  To that end, the Board notes that additional information regarding the Veteran's claimed stressor was requested in August 2016, but has not yet been provided.  As a result, a memorandum was issued in February 2017 which indicated that the Veteran's claimed stressor could not be corroborated.  Thus, the necessary remand affords the Veteran with additional opportunity to provide testimony regarding his claimed in-service stressors.  In the event that such information is provided, the RO is requested to conduct appropriate development to corroborate the Veteran's statements.

Right Knee Claims

The duty to assist requires VA to ensure that all medical examinations are adequate for the purpose of adjudicating a veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Here, the Veteran most recently underwent VA right knee examination in May 2017.  

However, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  Here, the May 2017 examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, such that a new examination is necessary with regard to the Veteran's right knee claims.

Similarly, the Board notes that an increased rating for the Veteran's right knee arthritis disability is available upon x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasionally incapacitating exacerbations.  However, x-rays were not taken at the time of the Veteran's most recent VA examination.  As said x-rays may provide the Veteran with an avenue to an increased rating, the Board finds that they must be incorporated into the Veteran's upcoming examination.

TDIU

Finally, determination of the Veteran's psychiatric and right knee claims will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the psychiatric and right knee claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request additional information regarding the claimed in-service stressors, to include reported combat and the alleged in-service suicide of a fellow servicemember identified as "Carrol."  

2.  Upon receipt of a response, contact JSRRC and any other appropriate facility to verify the Veteran's claimed stressors.  All efforts to verify said stressors must be fully documented in the record.  

3.  Send VA Form 21-4192 to the Veteran's last identified employers, as reported in a February 2012 statement. Elicit any information or authorization required from the Veteran. All efforts to obtain such records must be documented in the electronic claims file.  If a negative response is received from the employer, document such in the electronic claims file and provide the Veteran with appropriate notice.

4.  After actions 1 and 2 above have been completed, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate the following: 

a.  Identify any current psychiatric disabilities, including those that have been diagnosed at any time during the rating period on appeal;

b.  For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service.  

The examiner should also indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his psychiatric disability.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected right knee disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's right knee disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

X-rays should be taken of the Veteran's right knee at this time.  

Finally, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected right knee disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  Thereafter, readjudicate the matters on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


